United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-20824
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RENE FLORES GONZALEZ,

                                      Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-926-1
                       - - - - - - - - - -

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Rene Flores Gonzalez on

appeal has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).        Gonzalez

has not filed a response.     Our independent review of the briefs

and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities in the case, and

the appeal is DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.